Case 3:18-cv-00667-CHB-CHL Document 53 Filed 02/05/19 Page 1 of 1 PageID #: 680




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                             )
   COMPANY, et al.,                                    )
                                                       )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                               )
                                                       )
   v.                                                  )       ORDER OF DISMISSAL OF
                                                       )        DEFENDANT HUSSUNG
   PEAK CONSTRUCTION, INC., et al.,                    )     MECHANICAL CONTRACTORS,
                                                       )      INC., WITHOUT PREJUDICE
             Defendants.                               )

                                          ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendant Hussung Mechanical

 Contractors, Inc.’s, Agreed Order of Partial Dismissal of Defendant Hussung Mechanical

 Contractors, Inc. [R. 45]. Having reviewed the Agreed Order, and the Court being otherwise

 sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.         Plaintiffs’ claims against Defendant Hussung Mechanical Contractors, Inc., are

 VOLUNTARILY DISMISSED WITHOUT PREJUDICE. Hussung Mechanical

 Contractors, Inc., has agreed to be bound by the final ruling of this Court as it relates to coverage

 for Peak Construction, Inc.


             February 5, 2019




 cc:    Counsel of Record

                                                  -1-
